


Exhibit 10.2

 

EXECUTION VERSION

 

EX-U.S. TRANSITION SERVICES AGREEMENT

 

BY AND BETWEEN

 

ABBOTT LABORATORIES

 

AND

 

ABBVIE INC.

 

DATED AS OF DECEMBER 31, 2012

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I

DEFINITIONS

1

 

 

 

Section 1.01.

Definitions

1

 

 

 

ARTICLE II

SERVICES

4

 

 

 

Section 2.01.

Initial Services

4

Section 2.02.

Omitted Services; Excluded Services; Additional Services

4

Section 2.03.

Performance of Services

6

Section 2.04.

Charges for Services

7

Section 2.05.

Reimbursement for Out-of-Pocket Expenses

8

Section 2.06.

Changes to Services

8

Section 2.07.

Transitional Nature of Services

8

Section 2.08.

Use of Third Parties to Provide Services

9

Section 2.09.

Joinder Agreement

9

 

 

 

ARTICLE III

OTHER ARRANGEMENTS

10

 

 

 

Section 3.01.

Access

10

 

 

 

ARTICLE IV

BILLING; TAXES

11

 

 

 

Section 4.01.

Procedure

11

Section 4.02.

Late Payments

11

Section 4.03.

Taxes

11

Section 4.04.

No Set-Off

11

 

 

 

ARTICLE V

TERM AND TERMINATION

11

 

 

 

Section 5.01.

Term

11

Section 5.02.

Early Termination

12

Section 5.03.

Reduction of Services

12

Section 5.04.

Extension of Services

13

Section 5.05.

Interdependencies

14

Section 5.06.

Effect of Termination

14

Section 5.07.

Information Transmission

15

 

 

 

ARTICLE VI

CONFIDENTIALITY; PROTECTIVE ARRANGEMENTS

15

 

 

 

Section 6.01.

Abbott and AbbVie Obligations

15

Section 6.02.

No Release

16

Section 6.03.

Third Party Information; Privacy and Data Protection Laws

16

Section 6.04.

Protective Arrangements

16

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS
(continued)

 

 

 

Page

 

 

 

ARTICLE VII

LIMITED LIABILITY AND INDEMNIFICATION

17

 

 

 

Section 7.01.

Limitations on Liability

17

Section 7.02.

Obligation to Re-Perform; Liabilities

17

Section 7.03.

Third Party Claims

18

Section 7.04.

Indemnification Procedures

18

 

 

 

ARTICLE VIII

TRANSITION COMMITTEE; ABBOTT AND ABBVIE RIGHTS

18

 

 

 

Section 8.01.

Establishment

18

Section 8.02.

Rights of Abbott and AbbVie

18

 

 

 

ARTICLE IX

MISCELLANEOUS

18

 

 

 

Section 9.01.

Mutual Cooperation

18

Section 9.02.

Title to Intellectual Property

18

Section 9.03.

Force Majeure

19

Section 9.04.

Independent Contractors

19

Section 9.05.

Third Party Beneficiaries

19

Section 9.06.

Governing Law

20

Section 9.07.

Dispute Resolution

20

Section 9.08.

Specific Performance

20

Section 9.09.

Interpretation

20

Section 9.10.

Headings

21

Section 9.11.

Amendment

21

Section 9.12.

Assignability

21

Section 9.13.

Audit Assistance

21

Section 9.14.

Survival of Covenants

22

Section 9.15.

Subsidiaries

22

Section 9.16.

Waivers of Default

22

Section 9.17.

Notices

22

Section 9.18.

Counterparts

23

Section 9.19.

Entire Agreement

23

Section 9.20.

Corporate Power

23

Section 9.21.

Signatures and Delivery

23

Section 9.22.

Severability

23

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS
(continued)

 

 

 

Page

 

 

 

Section 9.23.

Attorney-in-Fact

24

Section 9.24.

Further Assurances

24

Section 9.25.

Public Announcements

25

Section 9.26.

Mutual Drafting

25

 

iii

--------------------------------------------------------------------------------


 

EXHIBITS

 

Exhibit A-1

Other Manufacturing Costs

 

Exhibit A-2

Quality Assurance

 

Exhibit A-3

Distribution — Order Entry

 

Exhibit A-4

Distribution — Warehousing

 

Exhibit A-5

Other Charges to COGS

 

Exhibit A-6

Regulatory Affairs

 

Exhibit A-7

Medical Affairs

 

Exhibit A-8

Pharmacovigilance

 

Exhibit A-9

Development

 

Exhibit A-10

Other R&D / Medical

 

Exhibit A-11

Advertising / Marketing

 

Exhibit A-12

Sales Force Support

 

Exhibit A-13

Accounting, Reporting & Financial Services

 

Exhibit A-14

Financial Planning & Analysis

 

Exhibit A-15

Information Technology

 

Exhibit A-16

Office Space, Facilities & Related

 

Exhibit A-17

Other General Administration

 

Exhibit B

Omitted Services/Additional Services Template

 

Exhibit C

Form of Joinder Agreement

 

 

iv

--------------------------------------------------------------------------------


 

THIS EX-U.S. TRANSITION SERVICES AGREEMENT, dated as of December 31, 2012, is by
and between ABBOTT LABORATORIES, an Illinois corporation (“Abbott”) and ABBVIE
INC., a Delaware corporation (“AbbVie”), and each of their respective
Subsidiaries (as defined herein) who execute a Joinder Agreement (as defined
herein) in accordance with the terms and provisions of this Agreement (as
defined herein).

 

R E C I T A L S:

 

WHEREAS, the board of directors of Abbott has determined that it is appropriate
and advisable to separate Abbott’s research-based pharmaceuticals business from
its other businesses;

 

WHEREAS, in order to effectuate the foregoing, Abbott and AbbVie have entered
into a Separation and Distribution Agreement, dated as of November 28, 2012 (the
“Separation and Distribution Agreement”), which provides for, among other
things, the contribution from Abbott to AbbVie of certain assets, the assumption
by AbbVie of certain Liabilities (as defined in the Separation and Distribution
Agreement) from Abbott, the distribution by Abbott of AbbVie common stock to
Abbott shareholders, and the execution and delivery of certain agreements in
order to facilitate and provide for the foregoing, in each case subject to the
terms and conditions set forth therein; and

 

WHEREAS, in order to facilitate and provide for an orderly transition under the
Separation and Distribution Agreement, the Parties desire to enter into this
Agreement to set forth the terms and conditions pursuant to which each Provider
(as defined herein) shall provide to the applicable Recipient (as defined
herein) the Services (as defined herein) for a transitional period.

 

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained in this Agreement, the Parties (as defined herein) hereby
agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

Section 1.01.                          Definitions.  Reference is made to
Section 9.09 regarding the interpretation of certain words and phrases used in
this Agreement.  In addition, for the purpose of this Agreement, the following
terms shall have the meanings set forth below; provided that where such term is
defined to have the meaning set forth in the Separation and Distribution
Agreement and such definition includes the term “Party”, then “Party” as used in
the definition of such term in the Separation and Distribution Agreement shall
be construed to have the meaning set forth in this Agreement.

 

“Abbott” has the meaning set forth in the Preamble.

 

“Abbott Subsidiary” has the meaning set forth in the Separation and Distribution
Agreement.

 

“AbbVie” has the meaning set forth in the Preamble.

 

1

--------------------------------------------------------------------------------


 

“AbbVie Business” has the meaning set forth in the Separation and Distribution
Agreement.

 

“AbbVie Subsidiary” has the meaning set forth in the Separation and Distribution
Agreement.

 

“Accounting, Reporting & Financial Services” has the meaning set forth in
Section 5.04(c).

 

“Additional Service” has the meaning set forth in Section 2.02(c).

 

“Affiliate” has the meaning set forth in the Separation and Distribution
Agreement.

 

“Agreement” means this Ex-U.S. Transition Services Agreement, each of the
Schedules and Exhibits hereto and each Joinder Agreement executed in accordance
with Section 2.09.

 

“ARF Service Period End Date” has the meaning set forth in Section 5.04(c).

 

“Change of Control” has the meaning set forth in the Separation and Distribution
Agreement.

 

“Charges” has the meaning set forth in Section 2.04.

 

“Collection Service” has the meaning set forth in Section 5.04(c).

 

“Commencement Date” means, with respect to a given Recipient and the applicable
Provider, the date set forth under the heading “Commencement Date” on Schedule 1
to the applicable Joinder Agreement executed by such Recipient and the
applicable Provider.

 

“Dispute” has the meaning set forth in Section 9.07(a).

 

“Effective Time” has the meaning set forth in the Separation and Distribution
Agreement.

 

“Excluded Service” has the meaning set forth in Section 2.02(b).

 

“Force Majeure” has the meaning set forth in the Separation and Distribution
Agreement.

 

“Governmental Authority” has the meaning set forth in the Separation and
Distribution Agreement.

 

“Information” has the meaning set forth in the Separation and Distribution
Agreement.

 

“Initial Services” has the meaning set forth in Section 2.01.

 

2

--------------------------------------------------------------------------------


 

“Interest Payment” has the meaning set forth in Section 4.02.

 

“Joinder Agreement” has the meaning set forth in Section 2.09.

 

“Law” has the meaning set forth in the Separation and Distribution Agreement.

 

“Liabilities” has the meaning set forth in the Separation and Distribution
Agreement.

 

“Notice” means any written notice, request, demand or other communication
specifically referencing this Agreement and given in accordance with Section
9.17.

 

“Omitted Service” has the meaning set forth in Section 2.02(a).

 

“Parties” means Abbott and the Abbott Subsidiaries who execute a Joinder
Agreement pursuant to Section 2.09, on the one hand, and AbbVie and the AbbVie
Subsidiaries who execute a Joinder Agreement pursuant to Section 2.09, on the
other hand.

 

“Person” has the meaning set forth in the Separation and Distribution Agreement.

 

“Personal Data” means data that can be used by itself or in combination with
other available data to identify a specific individual.

 

“Prime Rate” has the meaning set forth in the Separation and Distribution
Agreement.

 

“Privileged Information” has the meaning set forth in the Separation and
Distribution Agreement.

 

“Proceeding” has the meaning set forth in the Separation and Distribution
Agreement.

 

“Provider” means, with respect to any Service, the Affiliate or Affiliates of
Abbott or AbbVie who have executed a Joinder Agreement and is or are identified
therein as the “Provider,” or Abbott or AbbVie, as the case may be, if they are
identified as the “Provider” in any Joinder Agreement.

 

“Provider Indemnitees” has the meaning set forth in Section 7.03.

 

“Recipient” means, with respect to any Service, the Affiliate or Affiliates of
Abbott or AbbVie who have executed a Joinder Agreement and is or are identified
therein as the “Recipient,” or Abbott or AbbVie, as the case may be, if they are
identified as the “Recipient” in any Joinder Agreement.

 

“Reinstated Service” has the meaning set forth in Section 2.02(b).

 

“Representatives” has the meaning set forth in the Separation and Distribution
Agreement.

 

3

--------------------------------------------------------------------------------


 

“Separation and Distribution Agreement” has the meaning set forth in the
Recitals.

 

“Service Baseline Period” has the meaning set forth in Section 2.03(c).

 

“Service Extension” has the meaning set forth in Section 5.04(a).

 

“Service Period” means, with respect to any Service provided to a given
Recipient, the period commencing on the later of (a) the Commencement Date for
such Service and (b) the date on which any Omitted Service, Excluded Service or
Additional Service becomes a “Service” pursuant to the terms of this Agreement,
and ending on the earlier of (i) the date the Recipient terminates the provision
of such Service pursuant to Section 5.02 and (ii) the second anniversary of the
Effective Time, unless extended pursuant to Section 5.04.

 

“Services” means, with respect to a given Recipient, the Initial Services and
the applicable Omitted Services, Reinstated Services and Additional Services for
such Recipient.

 

“Subsidiary” has the meaning set forth in the Separation and Distribution
Agreement.

 

“Tax” has the meaning set forth in the Separation and Distribution Agreement.

 

“Tax Authority” has the meaning set forth in the Separation and Distribution
Agreement.

 

“Third Party” has the meaning set forth in the Separation and Distribution
Agreement.

 

“Transition Committee” has the meaning set forth in the Separation and
Distribution Agreement.

 

ARTICLE II

 

SERVICES

 

Section 2.01.                          Initial Services.  Effective as of the
commencement of the Service Period, the applicable Provider shall provide, or
Abbott or AbbVie, as applicable, shall cause one or more of its other
Subsidiaries to provide, to the applicable Recipient, the services (the “Initial
Services”) for which a Commencement Date is indicated on Schedule 1 of the
applicable Joinder Agreement for such Recipient and as described in greater
detail on the subsections of Exhibit A hereto.

 

Section 2.02.                          Omitted Services; Excluded Services;
Additional Services.

 

(a)                                 If, following the Effective Time and during
the term of this Agreement, a Recipient identifies a service that, prior to the
Effective Time, its applicable Provider or any of its Subsidiaries provided to
such Recipient, but such service was inadvertently omitted from the Services set
forth on Schedule 1 of the applicable Joinder Agreement (each such service, an

 

4

--------------------------------------------------------------------------------


 

“Omitted Service”), then such Provider shall use commercially reasonable efforts
to provide, or to cause one of its Subsidiaries to provide, any such Omitted
Service to such Recipient; provided that such Provider shall not be obligated to
provide any Omitted Service if it does not, in its reasonable judgment, have
adequate resources to provide such Omitted Service or if the provision of such
Omitted Service would significantly disrupt the operation of its businesses. 
Abbott and AbbVie shall cooperate and act in good faith to create a supplemental
subsection of Exhibit A hereto for each Omitted Service in the form attached
hereto as Exhibit B.  The applicable Provider and Recipient shall (i) amend
Schedule 1 of the applicable Joinder Agreement to include such Omitted Service
and (ii) promptly provide Notice of such amendment (including a copy thereof) to
Abbott and AbbVie.  Each such supplemental subsection of Exhibit A hereto and
each such amended Schedule 1 to such Joinder Agreement shall be deemed part of
this Agreement as of the date of such agreement and the Omitted Services set
forth therein shall be deemed “Services” provided under this Agreement, in each
case subject to the terms and conditions of this Agreement.

 

(b)                                 If, following the Effective Time and during
the term of this Agreement, a Recipient identifies a service that, prior to the
Effective Time, its applicable Provider or any of its Subsidiaries provided to
such Recipient, but Abbott and AbbVie had mutually agreed that such service
would not be provided under the terms of this Agreement (each such service, an
“Excluded Service”), then such Recipient or Provider shall provide Notice
thereof to Abbott and AbbVie, and Abbott and AbbVie shall cooperate and act in
good faith to determine whether such Provider shall provide such Excluded
Service to such Recipient under the terms of this Agreement.  If Abbott and
AbbVie determine that such Provider shall provide such Excluded Service to such
Recipient (each such Excluded Service, a “Reinstated Service”), then Abbott and
AbbVie will act in good faith to create a supplemental subsection of Exhibit A
hereto for each Reinstated Service in the form attached hereto as Exhibit B. 
The applicable Provider and Recipient shall (i) amend Schedule 1 of the
applicable Joinder Agreement to include such Reinstated Service and (ii)
promptly provide Notice of such amendment (including a copy thereof) to Abbott
and AbbVie.  Each such supplemental subsection of Exhibit A hereto and each such
amended Schedule 1 to such Joinder Agreement shall be deemed part of this
Agreement as of the date of such agreement and the Reinstated Services set forth
therein shall be deemed “Services” provided under this Agreement, in each case
subject to the terms and conditions of this Agreement.

 

(c)                                  If, following the Effective Time and during
the term of this Agreement, a Recipient identifies a service, other than an
Omitted Service or an Excluded Service, that it desires for its applicable
Provider or any of its Subsidiaries to provide to such Recipient (each such
service, an “Additional Service”), then such Provider shall consider such
request, in conjunction with Abbott and AbbVie; provided that nothing shall
require such Provider to provide such Additional Service to such Recipient.  If
such Provider consents to providing an Additional Service to such Recipient,
then such Recipient or Provider shall provide Notice thereof to Abbott and
AbbVie, and Abbott and AbbVie shall cooperate and act in good faith to create a
supplemental subsection of Exhibit A hereto for each Additional Service in the
form attached hereto as Exhibit B.  The applicable Provider and Recipient shall
(i) amend Schedule 1 of the applicable Joinder Agreement to include such
Additional Service and (ii) promptly provide Notice of such amendment (including
a copy thereof) to Abbott and AbbVie.  Each such supplemental subsection of
Exhibit A hereto and each such amended Schedule 1 to such Joinder

 

5

--------------------------------------------------------------------------------

 

Agreement shall be deemed part of this Agreement as of the date of such
agreement and the Additional Services set forth therein shall be deemed
“Services” provided under this Agreement, in each case subject to the terms and
conditions of this Agreement.

 

Section 2.03.                          Performance of Services.

 

(a)                                 Each Provider shall perform and cause its
Subsidiaries to perform all Services to be provided by such Provider in a manner
that is based on its past practice and that is substantially similar in nature,
quality and timeliness to the analogous services provided by Abbott to the
Abbott Subsidiaries prior to the Commencement Date.  Each Provider shall, and
shall cause its Subsidiaries to, perform its duties and responsibilities
hereunder in good faith.

 

(b)                                 Nothing in this Agreement shall require a
Provider to perform or cause to be performed any Service to the extent the
manner of such performance would constitute a violation of applicable Laws, the
Abbott Code of Business Conduct or any existing contract or agreement with a
Third Party.  If a Provider is or becomes aware of any potential violation on
the part of the Provider, such Provider shall use commercially reasonable
efforts to promptly send a Notice to its applicable Recipient of such potential
violation.  Each Provider and Recipient agrees to cooperate and use commercially
reasonable efforts to obtain any necessary Third Party consents required under
any existing contract or agreement with a Third Party to allow the applicable
Provider to perform or cause to be performed any Service in accordance with the
standards set forth in this Section 2.03.  Any costs and expenses incurred by
any Provider or Recipient or any of its respective Subsidiaries in connection
with obtaining any such Third Party consent that is required to allow the
applicable Provider to perform or cause to be performed (i) any Service (other
than an Additional Service) shall be split between the applicable Provider and
Recipient in accordance with such Parties’ respective utilization of the
applicable Service at such time (except with respect to fees imposed by Third
Parties to allow joint participation by the Provider and the Recipient under
information technology contracts and licenses, which fees shall be split equally
between the applicable Provider and the Recipient) and (ii) any Additional
Service shall be solely the responsibility of the Recipient.  If, with respect
to a Service, the applicable Provider and Recipient, despite the use of such
commercially reasonable efforts, are unable to obtain a required Third Party
consent or the performance of such Service by the applicable Provider would
continue to constitute a violation of applicable Laws or the Abbott Code of
Business Conduct, the applicable Provider shall use commercially reasonable
efforts in good faith to provide such Services in a manner as closely as
possible to the standards described in this Section 2.03 that would apply absent
the exception provided for in the first sentence of this Section 2.03(b).

 

(c)                                  No Provider shall be obligated to perform
or to cause to be performed any Service in a volume or quantity in any calendar
year that exceeds the highest volumes or quantities of analogous services
provided to the applicable Recipient during calendar year 2012, as set forth in
the 2012 plan (without reference to the transactions contemplated by the
Separation and Distribution Agreement) (the “Service Baseline Period”).  If a
Recipient requests that its Provider perform or cause to be performed any
Service in a volume or quantity that exceeds the highest volumes or quantities
of analogous services that were provided to such Recipient during the Service
Baseline Period, then: (i) if such higher volume or quantity results from
fluctuations occurring in the ordinary course of business of such Recipient, the
applicable

 

6

--------------------------------------------------------------------------------


 

Provider shall use commercially reasonable efforts to provide such requested
higher volume or quantity; and (ii) if such higher volume or quantity results
from any other source, including an acquisition, merger, purchase or other
business combination by such Recipient, then such Recipient or Provider shall
provide Notice thereof to Abbott and AbbVie, and Abbott and AbbVie shall
cooperate and act in good faith to determine whether the applicable Provider
will be required to provide such requested higher volume or quantity.  If Abbott
and AbbVie determine that the applicable Provider shall provide the requested
higher volume or quantity then such higher volume or quantity shall be
documented in a written agreement signed by the applicable Recipient and
Provider who shall promptly provide Notice of such agreement (including a copy
thereof) to Abbott and AbbVie.  The volume or quantity increases set forth in
such written agreement shall be deemed a part of the “Services” provided under
this Agreement, in each case subject to the terms and conditions of this
Agreement.

 

(d)                                 (i) No Provider or any of its Subsidiaries
shall be required to perform or to cause to be performed any of the Services for
the benefit of any Third Party or any other Person other than the applicable
Recipient, and (ii) EXCEPT AS EXPRESSLY PROVIDED IN THIS SECTION 2.03, EACH
PARTY ACKNOWLEDGES AND AGREES THAT ALL SERVICES AND PRODUCTS ARE PROVIDED ON AN
“AS IS” BASIS, THAT EACH RECIPIENT ASSUMES ALL RISK AND LIABILITY ARISING FROM
OR RELATING TO ITS USE OF AND RELIANCE UPON THE SERVICES, AND THAT EACH PROVIDER
MAKES NO OTHER REPRESENTATIONS OR GRANTS ANY WARRANTIES, EXPRESS OR IMPLIED,
EITHER IN FACT OR BY OPERATION OF LAW, BY STATUTE OR OTHERWISE, WITH RESPECT TO
THE SERVICES AND PRODUCTS.  EACH PARTY SPECIFICALLY DISCLAIMS ANY OTHER
WARRANTIES, WHETHER WRITTEN OR ORAL, OR EXPRESS OR IMPLIED, INCLUDING ANY
WARRANTY OF QUALITY, MERCHANTABILITY, OR FITNESS FOR A PARTICULAR USE OR PURPOSE
OR THE NON-INFRINGEMENT OF ANY INTELLECTUAL PROPERTY RIGHTS OF THIRD PARTIES.

 

(e)                                  Each Party shall be responsible for its own
compliance with any and all Laws applicable to its performance under this
Agreement.  No Party shall knowingly take any action in violation of any such
applicable Law that results in Liability being imposed on any other Party.

 

Section 2.04.                          Charges for Services.  Each Recipient
shall pay to its applicable Provider a monthly fee for the Services (or category
of Services, as applicable) (each fee constituting a “Charge” and, collectively,
“Charges”) provided by such Provider or its applicable Subsidiaries, which
Charges shall be agreed to by the applicable Provider and Recipient from time to
time.  During the term of this Agreement, the amount of a Charge for any
Services may adjust to the extent of:  (a) any adjustments mutually agreed to by
the applicable Provider and Recipient; (b) any Charges applicable to any Omitted
Services, Reinstated Services or Additional Services; and (c) in accordance with
Section 2.08, any proportional adjustment in the rates or charges imposed by any
Third Party provider that is providing Services.  Together with any monthly
invoice for Charges, each Provider shall provide its applicable Recipient with
reasonable documentation, including any additional documentation reasonably
requested by such Recipient to the extent such documentation is in such
Provider’s or its Subsidiaries’ possession or control, to support the
calculation of such Charges.

 

7

--------------------------------------------------------------------------------


 

Section 2.05.                          Reimbursement for Out-of-Pocket
Expenses.  Each Recipient shall reimburse its applicable Provider for reasonable
out-of-pocket costs and expenses incurred by such Provider or any of its
Subsidiaries in connection with providing the Services (including reasonable
travel-related expenses) to the extent that such costs and expenses are not
reflected in the Charges for such Services; provided, however, that any such
cost or expense not consistent with historical practice between such Provider
and Recipient for any Service (including business travel and related expenses)
shall require advance approval of such Recipient.  Any authorized travel-related
expenses incurred in performing the Services shall be incurred and charged to
the applicable Recipient in accordance with such Provider’s then applicable
business travel policies.

 

Section 2.06.                          Changes to Services.

 

(a)                                 Except as provided in Section 2.08 and
subject to the performance standards set forth in this Article II, each Provider
may make changes from time to time in the manner of performing the Services if
such Provider is making similar changes in performing analogous services for
itself and if such Provider furnishes to its applicable Recipient reasonable
prior Notice (in content and timing) respecting such changes; provided, however,
that no Provider may modify any of its accounting policies or its foreign
exchange rate setting process as defined in the B.2.0 policy that would directly
or indirectly impact the Services without the prior written consent of its
applicable Recipient (such consent not to be unreasonably withheld or delayed). 
No such change shall affect the timeliness or quality of, or the Charges for,
the applicable Service.  If any such change by a Provider reasonably requires
its applicable Recipient to incur incremental costs and expenses in order to
continue to receive and utilize the applicable Services in the same manner as
such Recipient was receiving and utilizing such Service prior to such change,
such Provider shall be required to reimburse such Recipient for all such
reasonable costs and expenses.  Upon request of a Provider, the applicable
Recipient shall provide such Provider with reasonable documentation, including
any additional documentation reasonably requested by such Provider to the extent
such documentation is in such Recipient’s or its Subsidiaries’ possession or
control, to support the calculation of such incremental costs and expenses.

 

(b)                                 AbbVie acknowledges that it has received a
copy of Abbott’s B.2.0 internal calendar for 2013 from Abbott. Prior to the
commencement of each subsequent calendar year during the term of this Agreement,
Abbott shall make available to AbbVie a copy of Abbott’s B.2.0 internal calendar
for such calendar year (and AbbVie may request the same of Abbott if Abbott has
not made such copy available to AbbVie prior to the commencement of the
applicable subsequent calendar year).

 

(c)                                  Prior to 12:00 p.m. Central Time on the
B.2.0 day of each calendar month during the term of this Agreement, Abbott shall
make available to AbbVie a copy of Abbott’s foreign exchange rates determined in
accordance with Abbott’s B.2.0 policy for such calendar month (and AbbVie may
request the same of Abbott if Abbott has not made such copy available to AbbVie
prior to 12:00 p.m. Central Time on the B.2.0 day of the applicable calendar
month).

 

Section 2.07.                          Transitional Nature of Services.  Each
Provider and applicable Recipient acknowledge the transitional nature of the
Services and agree to cooperate in good faith and to

 

8

--------------------------------------------------------------------------------


 

use commercially reasonable efforts to effectuate a smooth transition of the
Services from such Provider to such Recipient (or its designee).

 

Section 2.08.                          Use of Third Parties to Provide
Services.  Each Provider may perform its obligations to provide a Service
through agents, subcontractors or independent contractors, provided that the
delegation of performance of the applicable Service does not impact the
timeliness or quality of such Service, in accordance with the following:

 

(a)                                 Provider is Currently Using Third Parties as
of the Effective Time.  If, as of the Effective Time, (i) the Provider is
obtaining analogous services for itself from agents, subcontractors or
independent contractors, or (ii) the Provider is obtaining services from agents,
subcontractors or independent contractors which services such Provider shall
only provide to its applicable Recipient under this Agreement and such Provider
shall not otherwise require such analogous services for itself during the term
of this Agreement, then the Charges for the applicable Services such Provider is
obtaining from such Third Parties may be adjusted proportionally by such
Provider pursuant to Section 2.04(c) to reflect any adjustment in the rates or
charges imposed by the Third Party that is providing such Services; or

 

(b)                                 Provider Elects to Switch to Third Parties
After the Effective Time.

 

(i)                                     If, following the Effective Time, the
Provider elects to obtain analogous services for itself from agents,
subcontractors or independent contractors (A) such Provider shall furnish to its
applicable Recipient reasonable prior Notice (in content and timing) respecting
such use of Third Parties, and (B) the Charges for the applicable Services such
Provider is obtaining from such Third Parties may be adjusted proportionally by
such Provider pursuant to Section 2.04(c) to reflect any adjustment in the rates
or charges imposed by the Third Party that is providing such Services; and

 

(ii)                                  If, however, following the Effective Time,
the Provider is not obtaining analogous services for itself from agents,
subcontractors or independent contractors (A) such Provider shall furnish to its
applicable Recipient reasonable prior Notice (in content and timing) respecting
such use of Third Parties, and (B) the Charges for the applicable Services such
Provider is providing through such Third Parties appointed following the
Effective Time may not be adjusted by such Provider as a result of any
adjustments in the rates or charges imposed by such Third Parties.

 

Notwithstanding the foregoing, no Provider shall be relieved of its obligations
under this Agreement by use of such agents, subcontractors or independent
contractors.

 

Section 2.09.                          Joinder Agreement.  Each of Abbott and
AbbVie shall cause their respective Subsidiaries who are to provide or receive
Services to become a party to this Agreement and adopt this Agreement with the
same force and effect as if it were originally a party hereto by executing a
Joinder Agreement substantially in the form attached as Exhibit C hereto (each,
a “Joinder Agreement”).  Each such Joinder Agreement executed pursuant to this
Section 2.09 shall be deemed part of this Agreement as of the date of such
Joinder Agreement.

 

9

--------------------------------------------------------------------------------


 

ARTICLE III

 

OTHER ARRANGEMENTS

 

Section 3.01.                          Access.

 

(a)                                 AbbVie shall, and shall cause its
Subsidiaries to, allow Abbott and its Subsidiaries and their respective
Representatives reasonable access to the facilities of AbbVie and its
Subsidiaries that is necessary for Abbott and its Subsidiaries to fulfill their
obligations under this Agreement.  In addition to the foregoing right of access,
AbbVie shall, and shall cause its Subsidiaries to, afford Abbott, its
Subsidiaries and their respective Representatives, upon reasonable advance
notice, reasonable access during normal business hours to the facilities,
Information, systems, infrastructure and personnel of AbbVie and its
Subsidiaries as reasonably necessary for Abbott to verify the adequacy of
internal controls over information technology, reporting of financial data and
related processes employed in connection with the Services being provided by
AbbVie or its Subsidiaries, including in connection with verifying compliance
with Section 404 of the Sarbanes-Oxley Act of 2002; provided that (i) such
access shall not unreasonably interfere with any of the business or operations
of AbbVie or any of its Subsidiaries and (ii) in the event that AbbVie
determines that providing such access could be commercially detrimental, violate
any Law or agreement, or waive any attorney-client privilege, then Abbott and
AbbVie shall use commercially reasonable efforts to permit such access in a
manner that avoids any such harm or consequence.  Abbott agrees that all of its
and its Subsidiaries’ employees shall, and that it shall use commercially
reasonable efforts to cause its Representatives’ employees to, when on the
property of AbbVie and its Subsidiaries, or when given access to any facilities,
Information, systems, infrastructure or personnel of AbbVie and its
Subsidiaries, conform to the policies and procedures of AbbVie and any of its
Subsidiaries, as applicable, concerning health, safety, conduct and security
which are made known to Abbott from time to time.

 

(b)                                 Abbott shall, and shall cause its
Subsidiaries to, allow AbbVie and its Subsidiaries and their respective
Representatives reasonable access to the facilities of Abbott and its
Subsidiaries that is necessary for AbbVie and its Subsidiaries to fulfill their
obligations under this Agreement.  In addition to the foregoing right of access,
Abbott shall, and shall cause its Subsidiaries to, afford AbbVie, its
Subsidiaries and their respective Representatives, upon reasonable advance
notice, reasonable access during normal business hours to the facilities,
Information, systems, infrastructure, and personnel of Abbott and its
Subsidiaries as reasonably necessary for AbbVie to verify the adequacy of
internal controls over information technology, reporting of financial data and
related processes employed in connection with the Services being provided by
Abbott or its Subsidiaries, including in connection with verifying compliance
with Section 404 of the Sarbanes-Oxley Act of 2002; provided that (i) such
access shall not unreasonably interfere with any of the business or operations
of Abbott or any of its Subsidiaries and (ii) in the event that Abbott
determines that providing such access could be commercially detrimental, violate
any Law or agreement, or waive any attorney-client privilege, then Abbott and
AbbVie shall use commercially reasonable efforts to permit such access in a
manner that avoids any such harm or consequence.  AbbVie agrees that all of its
and its Subsidiaries’ employees shall, and that it shall use commercially
reasonable efforts to cause its Representatives’ employees to, when on the
property of Abbott and its Subsidiaries, or when

 

10

--------------------------------------------------------------------------------


 

given access to any facilities, Information, systems, infrastructure or
personnel of Abbott and its Subsidiaries, conform to the policies and procedures
of Abbott and any of its Subsidiaries, as applicable, concerning health, safety,
conduct and security which are made known to AbbVie from time to time.

 

ARTICLE IV

 

BILLING; TAXES

 

Section 4.01.                          Procedure.  Charges for the Services
shall be charged to and payable by the Recipient.  Amounts payable pursuant to
the terms of this Agreement shall be paid by wire transfer (or such other method
of payment as may be agreed between the applicable Recipient and Provider) to
the Provider, as directed by the Provider, on a monthly basis, which amounts
shall be due within sixty (60) days after the date of invoice.  All amounts due
and payable hereunder shall be invoiced and paid in the local currency of the
Provider.

 

Section 4.02.                          Late Payments.  Charges not paid when due
pursuant to this Agreement (and any amounts billed or otherwise invoiced or
demanded and properly payable that are not paid within sixty (60) days of the
date of such bill, invoice or other demand) shall accrue interest at a rate per
annum equal to the Prime Rate plus 2%, or the maximum legal rate, whichever is
lower (the “Interest Payment”).

 

Section 4.03.                          Taxes.  Without limiting any provisions
of this Agreement, the Recipient shall bear any and all Taxes and other similar
charges (and any related interest and penalties) imposed on, or payable with
respect to, any fees or charges, including any Charges, payable by it pursuant
to this Agreement, including all sales, use, value-added, and similar Taxes, but
excluding Taxes based on such Provider’s net income.  Notwithstanding anything
to the contrary in the previous sentence or elsewhere in this Agreement, the
Recipient shall be entitled to withhold from any payments to the Provider any
such Taxes that the Recipient is required by Law to withhold and shall pay such
Taxes to the applicable Tax Authority.

 

Section 4.04.                          No Set-Off.  Except as mutually agreed to
in writing by Abbott and AbbVie, no Party or any of its Affiliates shall have
any right of set off or other similar rights with respect to (a) any amounts
received pursuant to this Agreement; or (b) any other amounts claimed to be owed
to the other Party or any of its Subsidiaries arising out of this Agreement.

 

ARTICLE V

 

TERM AND TERMINATION

 

Section 5.01.                          Term.  With respect to each Recipient and
its applicable Provider of the applicable Services, this Agreement shall
commence on the commencement of the applicable Service Period and shall
terminate upon the earlier to occur of:  (a) the last date on which such
Provider is obligated to provide any Service to such Recipient in accordance
with the terms of this Agreement; or (b) the mutual written agreement of Abbott
and AbbVie to terminate this Agreement in its entirety.  Unless otherwise
terminated pursuant to Section 5.02, this Agreement

 

11

--------------------------------------------------------------------------------


 

shall terminate with respect to any Service for a given Recipient at the close
of business on the last day of the Service Period for such Service for such
Recipient.

 

Section 5.02.                          Early Termination.

 

(a)                                 Without prejudice to any Recipient’s rights
with respect to a Force Majeure, any Recipient may from time to time terminate
this Agreement with respect to the entirety of any individual Service but not a
portion thereof:

 

(i)                                     for any reason or no reason, upon the
giving of an advance Notice to the Provider of such Service not less than the
shorter of (A) one hundred eighty (180) days, or (B) one-half the original
Service Period for such Service; provided, however, that any such termination
may only be effective as of the last day of a month; or

 

(ii)                                  if the Provider of such Service has failed
to perform any of its material obligations under this Agreement with respect to
such Service, and such failure shall continue to exist forty five (45) days
after receipt by such Provider of Notice of such failure from the Recipient;
provided, however, that any such termination may only be effective as of the
last day of a month; and provided, further, that the Recipient shall not be
entitled to terminate the Agreement with respect to the applicable Service if,
as of the end of such forty five (45)-day period, there remains a good faith
Dispute between such Provider and Recipient (undertaken in accordance with the
terms of Section 9.07) as to whether the Provider has cured the applicable
breach.

 

(b)                                 Any Provider may terminate this Agreement
with respect to any individual Service, but not a portion thereof, at any time
upon prior Notice to the applicable Recipient if such Recipient has failed to
perform any of its material obligations under this Agreement relating to such
Services, including making payment of Charges for such Service when due, and
such failure shall continue uncured for a period of forty five (45) days after
receipt by such Recipient of a Notice of such failure from the Provider;
provided, however, that any such termination may only be effective as of the
last day of a month; and provided, further, that the Provider shall not be
entitled to terminate this Agreement with respect to the applicable Service if,
as of the end of such forty five (45)-day period, there remains a good faith
Dispute between such Provider and Recipient (undertaken in accordance with the
terms of Section 9.07) as to whether the Recipient has cured the applicable
breach.  If a Provider has terminated a Service in accordance with the previous
sentence, such Provider shall, without the consent of the Recipient, amend
Schedule 1 of the applicable Joinder Agreement to reflect any terminated Service
by indicating the early termination date with respect to such terminated Service
for such Recipient and shall promptly provide Notice of such amendment
(including a copy thereof) to Abbott, AbbVie and the applicable Recipient.

 

Section 5.03.                          Reduction of Services.  Any Recipient may
from time to time request a reduction in part of the scope or amount of any
Service; provided that any such reduction may only take effect as of the end of
a month.  If requested to do so by a Recipient by Notice to Abbott and AbbVie,
Abbott and AbbVie shall discuss in good faith appropriate adjustments to the
relevant Charges in light of all relevant factors.  If, after such discussions,
Abbott and AbbVie do not approve any requested reduction of the scope or amount
of any Service and the

 

12

--------------------------------------------------------------------------------


 

relevant Charges in connection therewith, then (a) there shall be no change to
the Charges under this Agreement and (b) unless the applicable Recipient and
Provider otherwise agree in writing, there shall be no change to the scope or
amount of any Services under this Agreement.  If, after such discussions, Abbott
and AbbVie approve any reduction of Service, such reduction of Service shall be
documented in a written agreement executed on behalf of the applicable Recipient
and Provider and such Recipient and Provider shall promptly provide Notice of
such agreement (including a copy thereof) to Abbott and AbbVie.  Additionally,
in connection with any such reduction of Service, Abbott and AbbVie may approve
an appropriate reduction to the Charges related to the applicable reduced
Service.

 

Section 5.04.                          Extension of Services.

 

(a)                                 Each Recipient may request to extend the
Service Period of any Service (each such extension, a “Service Extension”) one
time for each Service unless Abbott and AbbVie shall authorize additional
extensions, by providing the Provider of such Service with advance Notice not
less than the shorter of (i) one hundred eighty (180) days, or (ii) one-half of
the original Service Period for such Service.  Notwithstanding the foregoing, if
any Provider and Recipient shall first execute a Joinder Agreement after June
30, 2014, the Service Period for the Services provided by such Provider to such
Recipient shall automatically be deemed to terminate on December 31, 2015,
unless such Recipient and Provider agree in their applicable Joinder Agreement
to a shorter Service Period of any Service to be provided to such Recipient by
such Provider, in which case such shorter Service Period shall apply to the
particular Service.

 

(b)                                 If the Recipient (other than a Recipient who
first executed a Joinder Agreement after June 30, 2014) is requesting a Service
Extension for a particular Service for the first time and the requested Service
Extension is for a period of twelve (12) months or less past the originally
scheduled expiration of the Service Period for the applicable Service, then the
Provider shall be obligated to provide such requested Service Extension and the
applicable Recipient and Provider shall in good faith (i) negotiate the terms of
an amendment to the applicable Joinder Agreement and promptly provide Notice of
such amendment (including a copy thereof) to Abbott and AbbVie, which amendment
shall be consistent with the terms of the applicable Service, and (ii) determine
the costs and expenses (which shall not include any Charges payable under this
Agreement), if any, that would be incurred by such Provider or Recipient, as the
case may be, in connection with the provision of such Service Extension, which
costs and expenses shall be borne solely by the Recipient.  If (A) the requested
Service Extension is for a period of longer than twelve (12) months past the
originally scheduled expiration of the Service Period for the applicable Service
or (B) the applicable Recipient has previously requested a Service Extension for
the particular Service that such Recipient is currently requesting a Service
Extension, then such Recipient or Provider shall provide Notice of such request
to Abbott and AbbVie, and Abbott and AbbVie shall cooperate and act in good
faith to determine whether the Provider shall provide the applicable Service for
the requested Service Extension period.  If Abbott and AbbVie determine that the
Provider shall provide such Service during the requested Service Extension
period, then the applicable Recipient and Provider shall in good faith (1)
negotiate the terms of an amendment to Schedule 1 of the applicable Joinder
Agreement and promptly provide Notice of such amendment (including a copy
thereof) to Abbott and AbbVie, which amendment shall be consistent with the
terms of the applicable Service, and (2) determine the costs and expenses (which
shall not include any Charges payable

 

13

--------------------------------------------------------------------------------


 

under this Agreement), if any, that would be incurred by such Provider or
Recipient, as the case may be, in connection with the provision of such Service
Extension, which costs and expenses shall be borne solely by the Recipient.

 

(c)                                  Notwithstanding anything in this Agreement
to the contrary, that portion of the Service described on Exhibit A-13 (the
“Accounting, Reporting & Financial Services”) which relates solely to the
applicable Provider’s obligation under this Agreement to collect amounts owed by
any Third Party with respect to the AbbVie Business pursuant to a contract
between such Third Party, on the one hand, and such Provider alone, on the other
hand (such portion of such Service, the “Collection Service”) shall be deemed
automatically extended without further action on the part of the applicable
Provider or Recipient until the earlier of (i) such date when ninety-five
percent (95%) of all amounts owed under all such contracts with respect to the
AbbVie Business as of the third (3rd) anniversary of the Effective Time have
been collected and (ii) the seventh (7th) anniversary of the Effective Time.

 

Section 5.05.                          Interdependencies.  The Parties
acknowledge and agree that (i) there may be interdependencies among the Services
being provided under this Agreement, (ii) upon the request of any Provider or
Recipient by Notice to Abbott and AbbVie, Abbott and AbbVie shall cooperate and
act in good faith to determine whether (A) any such interdependencies exist with
respect to the particular Service that such Provider or Recipient is seeking to
terminate, reduce part of the scope or amount of, or extend, as applicable, in
accordance with Section 5.02, Section 5.03 or Section 5.04, respectively, and
(B) in the case of a termination or reduction, the Provider’s ability to provide
a particular Service in accordance with this Agreement would be materially and
adversely affected by such termination, or reduction in part of the scope or
amount, of another Service, as applicable, in accordance with Section 5.02 or
Section 5.03, respectively, prior to the expiration of the period of the maximum
duration for such Service, and (iii) in the event that Abbott and AbbVie have
determined that such interdependencies exist (and, in the case of a termination
or reduction, as applicable, that the Provider’s ability to provide a particular
Service in accordance with this Agreement would be materially and adversely
affected by the termination, or reduction in part of the scope or amount, of
another Service, as applicable, in accordance with Section 5.02 or Section 5.03,
respectively, prior to the expiration of the period of the maximum duration for
such Service), the applicable Provider and Recipient shall negotiate in good
faith to amend Schedule 1 of the applicable Joinder Agreement relating to the
termination dates of such impacted Services and shall promptly provide Notice of
such amendment (including a copy thereof) to Abbott and AbbVie.  Each such
amended Joinder Agreement pursuant to this Section 5.02 shall be deemed part of
this Agreement as of the date of such amendment.

 

Section 5.06.                          Effect of Termination.  Upon the
termination of any Service for any Recipient pursuant to this Agreement, the
Provider of the terminated Service shall have no further obligation to provide
the terminated Service to such Recipient, and such Recipient shall have no
obligation to pay any future Charges relating to any such Service; provided,
however, that the Recipient shall remain obligated to the relevant Provider for
the Charges owed and payable in respect of Services provided prior to the
effective date of termination for such Service.  In connection with the
termination of any Service, the provisions of this Agreement not relating solely
to such terminated Service shall survive any such termination, and in connection
with a termination of this Agreement, Article I, this Article V, Article VII and
Article IX, all

 

14

--------------------------------------------------------------------------------


 

confidentiality obligations under this Agreement and Liability for all due and
unpaid Charges, shall continue to survive indefinitely.

 

Section 5.07.                          Information Transmission.  Each Provider,
on behalf of itself and its respective Subsidiaries, shall use commercially
reasonable efforts to provide or make available, or cause to be provided or made
available, to its applicable Recipient, in accordance with Section 6.01(a) of
the Separation and Distribution Agreement, any Information received or computed
by the Provider for the benefit of such Recipient concerning the relevant
Service during the Service Period; provided, however, that, except as otherwise
agreed to in writing by the Provider and Recipient (a) no Provider shall have
any obligation to provide or cause to provide Information in any non-standard
format, (b) the Provider and its Subsidiaries shall be reimbursed for their
reasonable costs in accordance with Section 6.01(c) of the Separation and
Distribution Agreement for creating, gathering, copying, transporting and
otherwise providing such Information, and (c) the Provider shall use
commercially reasonable efforts to maintain any such Information in accordance
with Section 6.03 of the Separation and Distribution Agreement.

 

ARTICLE VI

 

CONFIDENTIALITY; PROTECTIVE ARRANGEMENTS

 

Section 6.01.                          Abbott and AbbVie Obligations.  Subject
to Section 6.04, Abbott, on behalf of itself and each of the Abbott
Subsidiaries, on the one hand, and AbbVie, on behalf of itself and each of the
AbbVie Subsidiaries, on the other hand, agrees to hold, and to cause its
respective Representatives to hold, in strict confidence, with at least the same
degree of care that applies to Abbott’s confidential and proprietary information
pursuant to policies in effect as of the Effective Time, all confidential and
proprietary information concerning the other Party (or its business) and the
other Party’s Subsidiaries (or their respective businesses) that is either in
its possession (including confidential and proprietary information in its
possession prior to the Effective Time) or furnished by such other Party or such
other Party’s Subsidiaries or their respective Representatives at any time
pursuant to this Agreement, and shall not use any such confidential and
proprietary information other than for such purposes as may be expressly
permitted hereunder, except, in each case, to the extent that such confidential
and proprietary information has been (a) in the public domain or generally
available to the public, other than as a result of a disclosure by such Party or
any of its Subsidiaries or any of their respective Representatives in violation
of this Agreement; (b) later lawfully acquired from other sources by such Party
or any of its Subsidiaries, which sources are not themselves bound by a
confidentiality obligation or other contractual, legal or fiduciary obligation
of confidentiality with respect to such confidential and proprietary
information; or (c) independently developed or generated without reference to or
use of the respective proprietary or confidential information of such other
Party or any of its Subsidiaries.  If any confidential and proprietary
information of Abbott or any of its Subsidiaries is disclosed to AbbVie or any
of its Subsidiaries in connection with providing the Services, then such
disclosed confidential and proprietary information shall be used only as
required to perform the Services.  If any confidential and proprietary
information of AbbVie or any of its Subsidiaries is disclosed to Abbott or any
of its Subsidiaries in connection with providing the Services, then such
disclosed confidential and proprietary information shall be used only as
required to perform such Services.

 

15

--------------------------------------------------------------------------------

 

Section 6.02.                          No Release.  Each Party agrees (a) not to
release or disclose, or permit to be released or disclosed, any information
addressed in Section 6.01 to any other Person, except its Representatives who
need to know such information in their capacities as such, and except in
compliance with Section 6.04, and (b) to use commercially reasonable efforts to
maintain any such information in accordance with Section 6.03 of the Separation
and Distribution Agreement.

 

Section 6.03.                          Third Party Information; Privacy and Data
Protection Laws.  Each Party acknowledges that it and its respective
Subsidiaries may presently have and, following the Effective Time, may gain
access to or possession of confidential or proprietary information of, or
personal information relating to, Third Parties (a) that was received under
confidentiality or non-disclosure agreements entered into between such Third
Parties, on the one hand, and the other Party or the other Party’s Subsidiaries,
on the other hand, prior to the Effective Time; or (b) that, as between the
Parties, was originally collected by the other Party or the other Party’s
Subsidiaries and that may be subject to and protected by privacy, data
protection or other applicable Laws.  As provided in more detail in a data
protection agreement to be entered into between Abbott and AbbVie as of the
Effective Time, each of Abbott and AbbVie agrees that it shall hold, protect and
use, and shall cause its Subsidiaries and its and its Subsidiaries’ respective
Representatives to hold, protect and use, in strict confidence the confidential
and proprietary information of, or personal information relating to, Third
Parties in accordance with privacy, data protection or other applicable Laws and
the terms of any agreements that were either entered into before the Effective
Time or affirmative commitments or representations that were made before the
Effective Time by, between or among such other Party or such other Party’s
Subsidiaries, on the one hand, and such Third Parties, on the other hand.

 

Section 6.04.                          Protective Arrangements.  In the event
that any Party or any of its Affiliates is requested or required (by oral
question, interrogatories, requests for information or documents, subpoena,
civil investigative demand or similar process) by any Governmental Authority or
pursuant to applicable Law to disclose or provide any confidential or
proprietary information of the other Party that is subject to the
confidentiality provisions hereof, or to disclose or provide any Personal Data
that it processes on behalf of the other Party in accordance with the data
protection agreement to be entered into between Abbott and AbbVie as of the
Effective Time, such Party shall, unless prohibited by such request or
requirement of the applicable Governmental Authority or under applicable Law,
provide such other Party with Notice of such request or demand as promptly as
practicable under the circumstances so that such other Party shall have an
opportunity to seek an appropriate protective order, at such other Party’s own
cost and expense.  In the event that such other Party fails to receive such
appropriate protective order in a timely manner and the Party receiving the
request or demand reasonably determines that its failure to disclose or provide
such information shall actually prejudice the Party receiving the request or
demand, then the Party that received such request or demand may thereafter
disclose or provide information to the extent required by such Law (as so
advised by counsel) or by lawful process or such Governmental Authority.

 

16

--------------------------------------------------------------------------------


 

ARTICLE VII

 

LIMITED LIABILITY AND INDEMNIFICATION

 

Section 7.01.                          Limitations on Liability.

 

(a)                                 SUBJECT TO SECTION 7.02, THE LIABILITIES OF
EACH PROVIDER AND ITS SUBSIDIARIES AND THEIR RESPECTIVE REPRESENTATIVES,
COLLECTIVELY, UNDER THIS AGREEMENT FOR ANY ACT OR FAILURE TO ACT IN CONNECTION
HEREWITH (INCLUDING THE PERFORMANCE OR BREACH OF THIS AGREEMENT), OR FROM THE
SALE, DELIVERY, PROVISION OR USE OF ANY SERVICES PROVIDED UNDER OR CONTEMPLATED
BY THIS AGREEMENT, WHETHER IN CONTRACT, TORT (INCLUDING NEGLIGENCE AND STRICT
LIABILITY) OR OTHERWISE, SHALL NOT EXCEED SUCH PROVIDER’S PROFITS FOR PERFORMING
SERVICES HEREUNDER, WHICH SHALL BE DEEMED TO BE EQUAL TO THE AMOUNT OF THE
MARK-UP RECEIVED BY SUCH PROVIDER DURING THE PREVIOUS TWELVE (12) MONTH PERIOD.

 

(b)                                 IN NO EVENT SHALL ANY PARTY, ITS
SUBSIDIARIES OR THEIR RESPECTIVE REPRESENTATIVES BE LIABLE TO ANY OTHER PARTY
FOR INDIRECT, EXEMPLARY, INCIDENTAL, CONSEQUENTIAL OR PUNITIVE DAMAGES IN
CONNECTION WITH THE PERFORMANCE OF THIS AGREEMENT, EVEN IF THE PARTY HAS BEEN
ADVISED OF THE POSSIBILITY OF SUCH DAMAGES, AND EACH PARTY HEREBY WAIVES ON
BEHALF OF ITSELF, ITS SUBSIDIARIES AND ITS REPRESENTATIVES ANY CLAIM FOR SUCH
DAMAGES, INCLUDING ANY CLAIM FOR PROPERTY DAMAGE OR LOST PROFITS, WHETHER
ARISING IN CONTRACT, TORT OR OTHERWISE.

 

(c)                                  The foregoing limitations on Liability in
this Section 7.01 shall not apply to any Party’s Liability for breaches of
confidentiality under Article VI or any Party’s obligations under Section 7.03.

 

(d)                                 The limitations in Section 7.01(a) and
Section 7.01(b) shall not apply in respect of any Liability arising out of or in
connection with the gross negligence, willful misconduct, or fraud of or by the
Party to be charged.

 

Section 7.02.                          Obligation to Re-Perform; Liabilities. 
In the event of any breach of this Agreement by any Provider with respect to the
provision of any Services (with respect to which the Provider can reasonably be
expected to re-perform in a commercially reasonable manner), such Provider shall
(a) promptly correct in all material respects such error, defect or breach or
re-perform in all material respects such Services at the request of its
applicable Recipient and at the sole cost and expense of the Provider and (b)
subject to the limitations set forth in Section 7.01, reimburse such Recipient
and its Subsidiaries and Representatives for Liabilities attributable to such
breach by such Provider.  The remedy set forth in this Section 7.02 shall be the
sole and exclusive remedy of the Recipient for any such breach of this
Agreement.  Any request for re-performance in accordance with this Section 7.02
by any Recipient must be in writing and specify in reasonable detail the
particular error, defect or breach, and such request must be made

 

17

--------------------------------------------------------------------------------


 

no more than one (1) month from the later of the date on which such breach
occurred and the date on which such breach was reasonably discovered by the
Recipient.

 

Section 7.03.                          Third Party Claims.  Each Recipient shall
indemnify, defend and hold harmless its applicable Provider, its Subsidiaries
and each of their respective Representatives, and each of the successors and
assigns of any of the foregoing (collectively, the “Provider Indemnitees”), from
and against any and all claims of Third Parties relating to, arising out of or
resulting from such Provider’s furnishing or failing to furnish the Services
provided for in this Agreement, other than (a) Third Party claims arising out of
the gross negligence, willful misconduct or fraud of any Provider Indemnitee and
(b) as set forth in Section 2.03(b).

 

Section 7.04.                          Indemnification Procedures.  The
provisions of Article IV of the Separation and Distribution Agreement shall
govern claims for indemnification under this Agreement; provided that, for
purposes of this Section 7.04, in the event of any conflict between the
provisions of Article IV of the Separation and Distribution Agreement and this
Article VII, the provisions of this Agreement shall control.

 

ARTICLE VIII

 

TRANSITION COMMITTEE; ABBOTT AND ABBVIE RIGHTS

 

Section 8.01.                          Establishment.  Pursuant to the
Separation and Distribution Agreement, a Transition Committee is to be
established by Abbott and AbbVie to, among other things, monitor and manage
matters arising out of or resulting from this Agreement.

 

Section 8.02.                          Rights of Abbott and AbbVie. 
Notwithstanding any provision in this Agreement to the contrary, each Provider
and Recipient acknowledges and agrees that Abbott and AbbVie shall have the
right to review and amend any prior actions taken, decisions made or amendments
or modifications agreed to, by each Provider and Recipient, and jointly to
proscribe that any Provider and applicable Recipient take such actions or make
such amendments or modifications as Abbott and AbbVie deem appropriate in order
to effect the intent and purpose of this Agreement and the transactions
contemplated hereby.  Each Provider and Recipient shall take, or cause to be
taken, any and all reasonable actions that Abbott and AbbVie jointly may
reasonably request to carry out the intent and purpose of this Article VIII.

 

ARTICLE IX

 

MISCELLANEOUS

 

Section 9.01.                          Mutual Cooperation.  The Parties and
their respective Subsidiaries shall cooperate with each other in connection with
the performance of the Services hereunder; provided, however, that such
cooperation shall not unreasonably disrupt the normal operations of the Parties
and their respective Subsidiaries; and, provided, further, that this Section
9.01 shall not require any Party to incur any out-of-pocket costs or expenses
unless and except as expressly provided in this Agreement or otherwise agreed to
in writing by Abbott and AbbVie.

 

Section 9.02.                          Title to Intellectual Property.  Except
as expressly provided for under the terms of this Agreement, each Recipient
acknowledges that it shall acquire no right, title or

 

18

--------------------------------------------------------------------------------


 

interest (including any license rights or rights of use) in any intellectual
property which is owned or licensed by any Provider, by reason of the provision
of the Services provided hereunder.  No Recipient shall remove or alter any
copyright, trademark, confidentiality or other proprietary notices that appear
on any intellectual property owned or licensed by any Provider, and each
Recipient shall reproduce any such notices on any and all copies thereof.  No
Recipient shall attempt to decompile, translate, reverse engineer or make
excessive copies of any intellectual property owned or licensed by any Provider,
and each Recipient shall promptly notify such Provider of any such attempt,
regardless of whether by the Recipient or any Third Party, of which the
Recipient becomes aware.

 

Section 9.03.                          Force Majeure.  No Party shall be deemed
in default of this Agreement for failure to fulfill any obligation so long as
and to the extent to which any delay or failure in the fulfillment of such
obligations is prevented, frustrated, hindered or delayed as a consequence of
circumstances of Force Majeure.  In the event of any such excused delay, the
time for performance shall be extended for a period equal to the time lost by
reason of the delay unless this Agreement has previously been terminated under
Article V or under this Section 9.03.  Any Party claiming the benefit of this
provision shall, as soon as reasonably practicable after the occurrence of any
such event, (a) provide Notice to the other Party of the nature and extent of
any such Force Majeure condition; and (b) use commercially reasonable efforts to
remove any such causes and resume performance under this Agreement as soon as
reasonably practicable unless this Agreement has previously been terminated
under Article V or under this Section 9.03.  During the period of a Force
Majeure, the applicable Recipient shall be (i) relieved of the obligation to pay
Charges for such Service(s) throughout the duration of such Force Majeure and
(ii) entitled to permanently terminate such Service(s) (and shall be relieved of
the obligation to pay Charges for such Service(s) throughout the duration of
such Force Majeure) if a Force Majeure shall continue to exist for more than
thirty (30) consecutive days, it being understood that such Recipient shall not
be required to provide any advance notice of such termination to the Provider.

 

Section 9.04.                          Independent Contractors.  The Parties
each acknowledge that they are separate entities, each of which has entered into
this Agreement for independent business reasons.  The relationships of the
Parties hereunder are those of independent contractors and nothing contained
herein shall be deemed to create a joint venture, partnership or any other
relationship.  Employees performing services hereunder do so on behalf of, under
the direction of, and as employees of, the applicable Provider, and the
applicable Recipient shall have no right, power or authority to direct such
employees.

 

Section 9.05.                          Third Party Beneficiaries.  Except as
provided in Article VII with respect to Provider Indemnitees, (a) the provisions
of this Agreement are solely for the benefit of the Parties, their Subsidiaries
and their permitted successors and assigns, and are not intended to confer upon
any other Person except the Parties, their Subsidiaries and their permitted
successors and assigns, any rights or remedies hereunder; and (b) there are no
other Third Party beneficiaries of this Agreement and this Agreement shall not
provide any other Third Party with any remedy, claim, Liability, reimbursement,
claim of action or other right in excess of those existing without reference to
this Agreement.

 

19

--------------------------------------------------------------------------------


 

Section 9.06.                          Governing Law.  This Agreement shall be
governed by and construed and interpreted in accordance with the Laws of the
State of Delaware, irrespective of the choice of Laws principles of the State of
Delaware, as to all matters, including matters of validity, construction,
effect, enforceability, performance and remedies.

 

Section 9.07.                          Dispute Resolution.

 

(a)                                 In the event of any controversy, dispute or
claim (a “Dispute”) arising out of or relating to any Party’s rights or
obligations under this Agreement (whether arising in contract, tort or
otherwise) or calculation or allocation of the costs of any Service, or
otherwise arising out of or relating in any way to this Agreement (including the
interpretation or validity of this Agreement), such Dispute shall be resolved in
accordance with the dispute resolution process referred to in Section 7.01 to
the Separation and Distribution Agreement.

 

(b)                                 In any Dispute regarding the amount of a
Charge, if such Dispute is finally resolved pursuant to the dispute resolution
process set forth or referred to in Section 9.07(a) and it is determined that
the Charge that the Provider has invoiced the Recipient, and that the Recipient
has paid to the Provider, is greater or less than the amount that the Charge
should have been, then (i) if it is determined that the Recipient has overpaid
the Charge, the Provider shall within five (5) business days after such
determination reimburse the Recipient an amount of cash equal to such
overpayment, plus the Interest Payment, accruing from the date of payment by the
Recipient to the time of reimbursement by the Provider; and (ii) if it is
determined that the Recipient has underpaid the Charge, the Recipient shall
within five (5) business days after such determination reimburse the Provider an
amount of cash equal to such underpayment, plus the Interest Payment, accruing
from the date such payment originally should have been made by the Recipient to
the time of payment by the Recipient.

 

Section 9.08.                          Specific Performance.  Subject to Section
9.07, in the event of any actual or threatened default in, or breach of, any of
the terms, conditions and provisions of this Agreement, the Party or Parties who
are or are to be thereby aggrieved shall have the right to specific performance
and injunctive or other equitable relief (on an interim or permanent basis) of
its rights under this Agreement, in addition to any and all other rights and
remedies at Law or in equity, and all such rights and remedies shall be
cumulative.  The Parties agree that the remedies at Law for any breach or
threatened breach, including monetary damages, may be inadequate compensation
for any loss and that any defense in any Proceeding for specific performance
that a remedy at Law would be adequate is waived.  Unless otherwise agreed in
writing, the Parties shall continue to provide Services and honor all other
commitments under this Agreement during the course of dispute resolution
pursuant to the provisions of Section 9.07 and this Section 9.08 with respect to
all matters subject to such Dispute; provided, however, that this obligation
shall only exist during the term of this Agreement.

 

Section 9.09.                          Interpretation.  Words in the singular
shall be deemed to include the plural and vice versa and words of one gender
shall be deemed to include the other genders as the context requires.  The terms
“hereof,” “herein,” and “herewith” and words of similar import shall, unless
otherwise stated, be construed to refer to this Agreement as a whole (including
all of the Schedules and Exhibits hereto and thereto) and not to any particular
provision of this Agreement.  Section, Exhibit and Schedule references are to
the Sections, Exhibits, and

 

20

--------------------------------------------------------------------------------


 

Schedules to this Agreement unless otherwise specified.  Unless otherwise
stated, all references to any agreement shall be deemed to include the exhibits,
schedules and annexes to such agreement.  The word “including” and words of
similar import when used in this Agreement shall mean “including, without
limitation,” unless the context otherwise requires or unless otherwise
specified.  The word “or” shall not be exclusive.  Unless otherwise specified in
a particular case, the word “days” refers to calendar days.  References herein
to this Agreement or any other agreement contemplated herein shall be deemed to
refer to this Agreement or such other agreement as of the date on which it is
executed and as it may be amended, modified or supplemented thereafter, unless
otherwise specified.  References to the performance, discharge or fulfillment of
any Liability in accordance with its terms shall have meaning only to the extent
such Liability has terms.  If the Liability does not have terms, the reference
shall mean performance, discharge or fulfillment of such Liability.

 

Section 9.10.                          Headings.  The Article, Section and
Paragraph headings contained in this Agreement are for reference purposes only
and shall not affect in any way the meaning or interpretation of this Agreement.

 

Section 9.11.                          Amendment.  Except with respect to the
execution of any Joinder Agreement, or the amendment, supplementation or
modification thereof in accordance with the terms and provisions of such Joinder
Agreement, no provisions of this Agreement shall be deemed amended, supplemented
or modified unless such amendment, supplement or modification is in writing and
signed by an authorized representative of each of Abbott and AbbVie.  No
provisions of this Agreement shall be deemed waived unless such waiver is in
writing and signed by the authorized representative of the Party against whom it
is sought to be enforced.

 

Section 9.12.                          Assignability.  This Agreement shall not
be assigned without the prior written consent of Abbott and AbbVie, except that:

 

(a)                                 each Party may assign all of its rights and
obligations under this Agreement to any of its Subsidiaries; provided, however,
that no such assignment shall release the assigning Party from any Liability
under this Agreement; and

 

(b)                                 in connection with (i) the divestiture of
all or substantially all of the assets of a Recipient or Provider to a Third
Party or (ii) a Change of Control of a Recipient or Provider, the applicable
Recipient or Provider may assign to such Third Party its rights and obligations
as a Recipient or Provider under this Agreement; provided, however, that (x) no
such assignment shall release the assigning Party from any Liability under this
Agreement, (y) any and all costs and expenses incurred by any Party in
connection with such assignment (including in connection with clause (z) of this
proviso) shall be borne solely by the assigning Party, and (z) Abbott and AbbVie
shall in good faith negotiate any amendments to this Agreement, including the
Exhibits and Schedules to this Agreement, that may be reasonably necessary in
order to assign such Services.

 

Section 9.13.                          Audit Assistance.  Each of the Parties
and their respective Subsidiaries are or may be subject to regulation and audit
by a Governmental Authority, standards organizations, customers or other parties
to contracts with such Parties or their respective Subsidiaries under

 

21

--------------------------------------------------------------------------------


 

applicable Law, standards or contract provisions.  If a Governmental Authority,
standards organization, customer or other party to a contract with a Party or
its Subsidiary exercises its right to examine or audit such Party’s or its
Subsidiary’s books, records, documents or accounting practices and procedures
pursuant to such applicable Law, standards or contract provisions, and such
examination or audit relates to the Services, then the other Parties shall
provide, at the sole cost and expense of the requesting Party, all assistance
reasonably requested by the Party that is subject to the examination or audit in
responding to such examination or audits or requests for information, to the
extent that such assistance or information is within the reasonable control of
the cooperating Party and is related to the Services.

 

Section 9.14.                          Survival of Covenants.  Except as
expressly set forth in this Agreement, the covenants and other agreements
contained in this Agreement, and Liability for the breach of any obligations
contained herein, shall survive the Effective Time and shall remain in full
force and effect thereafter.

 

Section 9.15.                          Subsidiaries.  Abbott shall cause to be
performed, and hereby guarantees the performance of, all actions, agreements and
obligations set forth herein and in any Joinder Agreement to be performed by an
Abbott Subsidiary and AbbVie shall cause to be performed, and hereby guarantees
the performance of, all actions, agreements and obligations set forth herein and
in any Joinder Agreement to be performed by an AbbVie Subsidiary.

 

Section 9.16.                          Waivers of Default.  Waiver by any Party
of any default by the other Party of any provision of this Agreement shall not
be deemed a waiver by the waiving Party of any subsequent or other default, nor
shall it prejudice the rights of the waiving Party.

 

Section 9.17.                          Notices.  All Notices under this
Agreement shall be in writing and shall be given or made (and shall be deemed to
have been duly given or made upon receipt) by delivery in person, by overnight
courier service, by facsimile with receipt confirmed (followed by delivery of an
original via overnight courier service) or by registered or certified mail
(postage prepaid, return receipt requested) to the respective Parties at the
following addresses, with a copy (which shall not constitute Notice) to the
applicable Abbott Subsidiary or applicable AbbVie Subsidiary at the respective
addresses set forth in the applicable Joinder Agreement (or at such other
address for a Party as shall be specified in a Notice):

 

If to Abbott:

 

Abbott Laboratories
100 Abbott Park Road
Abbott Park, Illinois 60064-6020
Attn: Divisional Vice President, Abbott Transition Organization

Facsimile: (847) 938-5313

 

22

--------------------------------------------------------------------------------


 

If to AbbVie:

 

AbbVie Inc.
1 North Waukegan Road
North Chicago, Illinois 60064
Attn: Vice President, Strategic Initiative

Facsimile: (847) 937-4330

 

Abbott and AbbVie may, by Notice to such other Party, change the address to
which such Notices are to be given.

 

Section 9.18.                          Counterparts.  This Agreement may be
executed in one or more counterparts, all of which shall be considered one and
the same agreement.

 

Section 9.19.                          Entire Agreement.  This Agreement, the
Joinder Agreements, and the exhibits and schedules hereto and thereto contain
the entire agreement between the Parties with respect to the subject matter
hereof, supersede all previous agreements, negotiations, discussions, writings,
understandings, commitments and conversations with respect to such subject
matter and there are no agreements or understandings between the Parties other
than those set forth or referred to herein or therein.

 

Section 9.20.                          Corporate Power.  Abbott represents on
behalf of itself and, to the extent applicable, each Abbott Subsidiary, and
AbbVie represents on behalf of itself and, to the extent applicable, each AbbVie
Subsidiary, as follows:

 

(a)                                 each such Person has the requisite corporate
or other power and authority and has taken all corporate or other action
necessary in order to execute, deliver and perform this Agreement and to
consummate the transactions contemplated hereby; and

 

(b)                                 this Agreement has been duly executed and
delivered by it and constitutes a valid and binding agreement of it enforceable
in accordance with the terms hereof.

 

Section 9.21.                          Signatures and Delivery.  Each of Abbott
and AbbVie acknowledges that it may execute this Agreement by manual, stamp or
mechanical signature, and that delivery of an executed counterpart of a
signature page to this Agreement (whether executed by manual, stamp or
mechanical signature) by facsimile or by email in portable document format (PDF)
shall be effective as delivery of such executed counterpart of this Agreement. 
Each of Abbott and AbbVie expressly adopts and confirms a stamp or mechanical
signature (regardless of whether delivered in person, by mail, by courier, by
facsimile or by email in portable document format (PDF)) made in its respective
name as if it were a manual signature delivered in person, agrees that it shall
not assert that any such signature or delivery is not adequate to bind it to the
same extent as if it were signed manually and delivered in person and agrees
that, at the reasonable request of the other Party at any time, it shall as
promptly as reasonably practicable cause this Agreement to be manually executed
(any such execution to be as of the date of the initial date hereof) and
delivered in person, by mail or by courier.

 

Section 9.22.                          Severability.  In the event that any one
or more of the terms or provisions of this Agreement or the application thereof
to any Person or circumstance is determined by a

 

23

--------------------------------------------------------------------------------


 

court of competent jurisdiction to be invalid, illegal or unenforceable in any
respect, such invalidity, illegality or unenforceability shall not affect any
other term or provision of this Agreement, or the application of such term or
provision to Persons or circumstances or in jurisdictions other than those as to
which it has been determined to be invalid, illegal or unenforceable, and Abbott
and AbbVie shall use their commercially reasonable efforts to substitute one or
more valid, legal and enforceable terms or provisions into this Agreement which,
insofar as practicable, implement the purposes and intent of the Parties.  Any
term or provision of this Agreement held invalid or unenforceable only in part,
degree or within certain jurisdictions shall remain in full force and effect to
the extent not held invalid or unenforceable to the extent consistent with the
intent of the Parties as reflected by this Agreement.  To the extent permitted
by applicable Law, each Party waives any term or provision of Law which renders
any term or provision of this Agreement to be invalid, illegal or unenforceable
in any respect.

 

Section 9.23.                          Attorney-in-Fact.  Each Abbott Subsidiary
that executes a Joinder Agreement designates and appoints Abbott as such Party’s
agent and attorney-in-fact with full power and authority to act for and on
behalf of such Party in the absolute discretion of Abbott, and each AbbVie
Subsidiary that executes a Joinder Agreement designates and appoints AbbVie as
such Party’s agent and attorney-in-fact with full power and authority to act for
and on behalf of such Party in the absolute discretion of AbbVie, in each case
with respect to all matters relating to this Agreement, including execution and
delivery of any amendment, supplement, modification or termination of this
Agreement and any waiver of any claim or right arising out of this Agreement,
agreeing on the Charges from time to time and any adjustments thereto, and, in
general, to do all things and to perform all acts, including executing and
delivering all agreements, certificates, receipts, instructions, and other
instruments contemplated by or deemed advisable to effectuate the provisions of
this Section 9.23.  In addition, the Parties agree that:

 

(a)                                 This appointment and grant of power and
authority is coupled with an interest and is in consideration of the mutual
covenants made in this Agreement and is irrevocable and will not be terminated
by any act of any Abbott Subsidiary or AbbVie Subsidiary that is a Party or by
operation of Law or by the occurrence of any other event.  Each Abbott
Subsidiary that is a Party hereby consents to the taking of any and all actions
and the making of all decisions required or permitted to be taken or made by
Abbott pursuant to this Section 9.23, and each AbbVie Subsidiary that is a Party
hereby consents to the taking of any and all actions and the making of all
decisions required or permitted to be taken or made by AbbVie pursuant to this
Section 9.23.  Each Abbott Subsidiary that is a Party agrees that Abbott shall
have no obligation or Liability to any Person for any action taken or omitted by
Abbott in good faith, and each AbbVie Subsidiary that is a Party agrees that
AbbVie shall have no obligation or Liability to any Person for any action taken
or omitted by AbbVie in good faith; and

 

(b)                                 Abbott shall be entitled to rely upon any
document or other paper delivered by AbbVie as being authorized by each AbbVie
Subsidiary that is a Party, and AbbVie shall be entitled to rely upon any
document or other paper delivered by Abbott as being authorized by each Abbott
Subsidiary that is a Party.

 

Section 9.24.                          Further Assurances.  Each Party hereto
shall take, or cause to be taken, any and all reasonable actions, including the
execution, acknowledgment, filing and delivery of

 

24

--------------------------------------------------------------------------------


 

any and all documents and instruments that any other Party hereto may reasonably
request in order to effect the intent and purpose of this Agreement and the
transactions contemplated hereby.

 

Section 9.25.                          Public Announcements.  From and after the
Effective Time, Abbott and AbbVie shall consult with each other before issuing,
and give each other the opportunity to review and comment upon, that portion of
any press release or other public statements that relates to the transactions
contemplated by this Agreement, and shall not issue any such press release or
make any such public statement prior to such consultation, except as may be
required by applicable Law, court process or by obligations pursuant to any
listing agreement with any national securities exchange or national securities
quotation system.  No other Provider or Recipient shall issue any press release
or other public statement with respect to the transactions contemplated by this
Agreement without the prior written consent of Abbott and AbbVie.

 

Section 9.26.                          Mutual Drafting.  This Agreement shall be
deemed to be the joint work product of the Parties and any rule of construction
that a document shall be interpreted or construed against a drafter of such
document shall not be applicable.

 

* * * * *

 

25

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized representatives.

 

 

ABBOTT LABORATORIES

 

ABBVIE INC.

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Thomas C. Freyman

 

By:

/s/ Richard A. Gonzalez

 

Name:

Thomas C. Freyman

 

 

Name:

Richard A. Gonzalez

 

Title:

Executive Vice President, Finance and Chief Financial Officer

 

 

Title:

Chairman of the Board and Chief Executive Officer

 

[Signature Page to Ex-U.S. Transition Services Agreement]

 

--------------------------------------------------------------------------------


 

Exhibit A-1 — Ex-US TSA Service

 

TSA Title:

 

Other Manufacturing Costs

Description of TSA Services:

 

Provide other manufacturing services required to support the business of the
Service Recipient.

 

Services may include, but are not limited to: labeling, stickering, inventory
re-work and similar ancillary activities, as historically provided within or
among Abbott Divisions. Services do not include core product manufacturing.

 

A-1

--------------------------------------------------------------------------------


 

Exhibit A-2 — Ex-US TSA Service

 

TSA Title:

 

Quality Assurance

Description of TSA Services:

 

Provide quality assurance services required to support the business of the
Service Recipient.

 

Services may include, but are not limited to: quality management, validation,
complaints and product actions, and documentation & change control, as
historically provided within or among Abbott Divisions.

 

A-2

--------------------------------------------------------------------------------


 

Exhibit A-3 — Ex-US TSA Service

 

TSA Title:

 

Distribution — Order Entry

Description of TSA Services:

 

Provide distribution — order entry services required to support the business of
the Service Recipient.

 

Services may include, but are not limited to: customer order-taking,
administration & review of customer orders, issue resolution and related
functions, as historically provided within or among Abbott Divisions.

 

A-3

--------------------------------------------------------------------------------


 

Exhibit A-4 — Ex-US TSA Service

 

TSA Title:

 

Distribution — Warehousing

Description of TSA Services:

 

Provide distribution — warehousing services required to support the business of
the Service Recipient.

 

Services may include, but are not limited to: receipt, storage, order picking
and dispatch of products and related services, as historically provided within
or among Abbott Divisions.

 

A-4

--------------------------------------------------------------------------------


 

Exhibit A-5 — Ex-US TSA Service

 

TSA Title:

 

Other Charges to COGS

Description of TSA Services:

 

Provide other charges to COGS services required to support the business of the
Service Recipient.

 

Services may include, but are not limited to: ancillary distribution or
logistics support services historically provided within or among Abbott
Divisions and not included as part of the order entry or warehouse / logistics
service categories.

 

A-5

--------------------------------------------------------------------------------


 

Exhibit A-6 — Ex-US TSA Service

 

TSA Title:

 

Regulatory Affairs

Description of TSA Services:

 

Provide regulatory affairs services required to support the business of the
Service Recipient.

 

Services may include, but are not limited to: promotional review, clinical study
support, preparation & review of regulatory documentation, interface with key
regulatory agencies and resolution of regulatory issues, as historically
provided within or among Abbott Divisions.

 

A-6

--------------------------------------------------------------------------------


 

Exhibit A-7 — Ex-US TSA Service

 

TSA Title:

 

Medical Affairs

Description of TSA Services:

 

Provide medical affairs services required to support the business of the Service
Recipient.

 

Services may include, but are not limited to: safety data analysis and
collection for marketed and investigational products, review of promotional
literature and interaction with physicians who may require particular
information that cannot be provided by the commercial team, as historically
provided within or among Abbott Divisions.

 

A-7

--------------------------------------------------------------------------------


 

Exhibit A-8 — Ex-US TSA Service

 

TSA Title:

 

Pharmacovigilance

Description of TSA Services:

 

Provide medical affairs services required to support the business of the Service
Recipient.

 

Services may include, but are not limited to: adverse event data collection
reporting and analysis and support of active surveillance and observational
study activities, as historically provided within or among Abbott Divisions.

 

A-8

--------------------------------------------------------------------------------


 

Exhibit A-9 — Ex-US TSA Service

 

TSA Title:

 

Development

Description of TSA Services:

 

Provide development services required to support the business of the Service
Recipient.

 

Services may include, but are not limited to: management of clinical trials,
operations management for the planning, execution and reporting of clinical
development, and support to enable commercialization of drug development
projects, as historically provided within or among Abbott Divisions.

 

A-9

--------------------------------------------------------------------------------

 

Exhibit A-10 — Ex-US TSA Service

 

TSA Title:

 

Other R&D / Medical

Description of TSA Services:

 

Provide other R&D/medical services required to support the business of the
Service Recipient.

 

Services may include, but are not limited to: ancillary R&D/medical support
services as historically provided within or among Abbott Divisions and not
included as part of the regulatory affairs, medical affairs, pharmacovigilance
or development service categories.

 

A-10

--------------------------------------------------------------------------------


 

Exhibit A-11 — Ex-US TSA Service

 

TSA Title:

 

Advertising / Marketing

Description of TSA Services:

 

Provide advertising / marketing services required to support the business of the
Service Recipient.

 

Services may include, but are not limited to: ancillary advertising / marketing
support services, as historically provided within or among Abbott Divisions.

 

A-11

--------------------------------------------------------------------------------


 

Exhibit A-12 — Ex-US TSA Service

 

TSA Title:

 

Sales Force Support

Description of TSA Services:

 

Provide sales force support services required to support the business of the
Service Recipient.

 

Services may include, but are not limited to: ancillary sales force support
services, as historically provided within or among Abbott Divisions.

 

A-12

--------------------------------------------------------------------------------


 

Exhibit A-13 — Ex-US TSA Service

 

TSA Title:

 

Accounting, Reporting & Financial Services

Description of TSA Services:

 

Provide accounting, reporting and financial services required to support the
business of the Service Recipient. Services will be provided in accordance with
U.S. Generally Accepted Accounting Principles (reported monthly), local
statutory requirements (reported annually or as frequently as required by this
jurisdiction), and current Abbott Financial policies and procedures. Any
financial calculations will be done using established Abbott methods.

 

Services will be provided using Abbott’s existing systems and processes and may
include, but are not limited to: general accounting & reporting, accounts
receivable, inventory accounting, fixed asset accounting, accounts payable,
travel expense processing and reporting, payroll, treasury and similar services,
as historically provided within or among Abbott Divisions.

 

A-13

--------------------------------------------------------------------------------


 

Exhibit A-14 — Ex-US TSA Service

 

TSA Title:

 

Financial Planning & Analysis

Description of TSA Services:

 

Provide financial planning & analysis services required to support the business
of the Service Recipient.

 

Services may include, but are not limited to: data aggregation, analysis and
reporting services, as historically provided within or among Abbott Divisions.

 

A-14

--------------------------------------------------------------------------------


 

Exhibit A-15 — Ex-US TSA Service

 

TSA Title:

 

Information Technology

Description of TSA Services:

 

Provide information technology services required to support the business of the
Service Recipient.

 

Services may include, but are not limited to: application support,
infrastructure support, desktop support and other IT support services.  IT
systems supported may include, but are not limited to: enterprise systems
(email, Sharepoint, etc.), transaction systems (BPCS, SAP, etc.) and ancillary
support systems (Data analytics, CRM solutions, etc.), as historically provided
within or among Abbott Divisions.

 

A-15

--------------------------------------------------------------------------------


 

Exhibit A-16 — Ex-US TSA Service

 

TSA Title:

 

Office Space, Facilities & Related

Description of TSA Services:

 

Provide office space, facilities & related services required to support the
business of the Service Recipient.

 

Services may include, but are not limited to: reception, security, mail,
utilities and similar services, as historically provided within or among Abbott
Divisions. Services do not include lease or sublease of facilities where those
services are addressed in a separate lease or sublease agreement.

 

A-16

--------------------------------------------------------------------------------


 

Exhibit A-17 — Ex-US TSA Service

 

TSA Title:

 

Other General Administration

Description of TSA Services:

 

Provide other general administration services required to support the business
of the Service Recipient.

 

Services may include, but are not limited to: ancillary general administration
support services historically provided within or among Abbott Divisions and not
included as part of the accounting reporting & financials services, financial
planning & analysis, or information technology service categories.

 

A-17

--------------------------------------------------------------------------------


 

Exhibit B

 

Omitted Services/Additional Services Template

 

TSA Title:

 

 

Description of TSA Services:

 

 

 

B-1

--------------------------------------------------------------------------------

 

Exhibit C

 

Joinder Agreement

 

C-1

--------------------------------------------------------------------------------

 

THIS JOINDER AGREEMENT (“Joinder Agreement”) is executed pursuant to Section
2.09 of the Ex-U.S. Transition Services Agreement dated as of December 31, 2012
(the “Ex-U.S. TSA”), and is dated as of [·], 2012, by and between [name of
Abbott Subsidiary], a [entity type] organized under the laws of [Jurisdiction]
(“Abbott Subsidiary”) and [name of AbbVie Subsidiary], a [entity type] organized
under the laws of [Jurisdiction] (“AbbVie Subsidiary”), as a Provider or
Recipient, as applicable, as indicated on Schedule 1 hereto.  Terms used herein
and not otherwise defined herein shall have the meanings attributed to them in
the Ex-U.S. TSA.

 

R E C I T A L S:

 

WHEREAS, the board of directors of Abbott Laboratories, an Illinois corporation
(“Abbott”), has determined that it is appropriate and advisable to separate
Abbott’s research-based pharmaceuticals business from its other businesses;

 

WHEREAS, in order to effectuate the foregoing, Abbott and AbbVie Inc., a
Delaware corporation (“AbbVie”), have entered into a Separation and Distribution
Agreement, dated as of November 28, 2012 (the “Separation and Distribution
Agreement”), which provides for, among other things, the contribution from
Abbott to AbbVie of certain assets, the assumption by AbbVie of certain
Liabilities (as defined in the Separation and Distribution Agreement) from
Abbott, the distribution by Abbott of AbbVie common stock to Abbott
shareholders, and the execution and delivery of certain agreements in order to
facilitate and provide for the foregoing, in each case subject to the terms and
conditions set forth therein;

 

WHEREAS, in order to facilitate and provide for an orderly transition under the
Separation and Distribution Agreement, Abbott and AbbVie have entered into the
Ex-U.S. TSA, which sets forth the terms and conditions pursuant to which each
Provider shall provide to the applicable Recipient the Services described in the
Ex-U.S. TSA for a transitional period; and

 

WHEREAS, each of Abbott Subsidiary and AbbVie Subsidiary desire to execute this
Joinder Agreement to be bound by the terms of the Ex-U.S. TSA.

 

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained in this Joinder Agreement and the Ex-U.S. TSA, Abbott
Subsidiary and AbbVie Subsidiary hereby agree as follows:

 

1.                                      Agreement to be Bound.  Each of Abbott
Subsidiary and AbbVie Subsidiary agree that, with effect from the Commencement
Date set forth in Schedule 1 hereto and pursuant to Section 2.09 of the Ex-U.S.
TSA, it shall become a party to the Ex-U.S. TSA as a Provider and a Recipient,
respectively, and shall be fully bound by and subject to all of the covenants,
terms and conditions of the Ex-U.S. TSA with the same force and effect as if it
were an original party thereto.  Each of Abbott Subsidiary and AbbVie Subsidiary
acknowledges that it has received a copy of the Ex-U.S. TSA.

 

--------------------------------------------------------------------------------


 

2.                                      Corporate Power.  Each party to this
Joinder Agreement represents as follows:

 

(a)                                 it has the requisite corporate or other
power and authority and has taken all corporate or other action necessary in
order to execute, deliver and perform this Joinder Agreement and the Ex-U.S. TSA
and to consummate the transactions contemplated hereby and thereby; and

 

(b)                                 this Joinder Agreement has been duly
executed and delivered by it and, together with the Ex-U.S. TSA, constitutes a
valid and binding agreement of it enforceable in accordance with the terms
hereof and thereof.

 

3.                                      Counterparts.  This Joinder Agreement
may be executed in one or more counterparts, all of which shall be considered
one and the same agreement.

 

4.                                      Signature and Delivery.  Each of Abbott
Subsidiary and AbbVie Subsidiary acknowledges that it may execute this Joinder
Agreement by manual, stamp or mechanical signature, and that delivery of an
executed counterpart of a signature page to this Joinder Agreement (whether
executed by manual, stamp or mechanical signature) by facsimile or by email in
portable document format (PDF) shall be effective as delivery of such executed
counterpart of this Joinder Agreement.  Each of Abbott Subsidiary and AbbVie
Subsidiary expressly adopts and confirms a stamp or mechanical signature
(regardless of whether delivered in person, by mail, by courier, by facsimile or
by email in portable document format (PDF)) made in its respective name as if it
were a manual signature delivered in person, agrees that it shall not assert
that any such signature or delivery is not adequate to bind it to the same
extent as if it were signed manually and delivered in person and agrees that, at
the reasonable request of the other party to this Joinder Agreement at any time,
it shall as promptly as reasonably practicable cause this Joinder Agreement to
be manually executed (any such execution to be as of the date of the initial
date hereof) and delivered in person, by mail or by courier.

 

5.                                      Notices.  All Notices under this Joinder
Agreement and the Ex-US TSA shall be in writing and shall be given or made (and
shall be deemed to have been duly given or made upon receipt) by delivery in
person, by overnight courier service, by facsimile with receipt confirmed
(followed by delivery of an original via overnight courier service) or by
registered or certified mail (postage prepaid, return receipt requested) to the
respective Parties at the following addresses (or at such other address for a
Party as shall be specified in a Notice):

 

If to Abbott Subsidiary:

 

Abbott Laboratories
100 Abbott Park Road
Abbott Park, Illinois 60064-6020
Attn: Divisional Vice President, Abbott Transition Organization

Facsimile: (847) 938-5313

 

2

--------------------------------------------------------------------------------


 

with a copy (which shall not constitute Notice) to:

 

[Name of Abbott Subsidiary]

[Address]

Attn:  Financial Director

 

If to AbbVie Subsidiary:

 

AbbVie Inc.
1 North Waukegan Road
North Chicago, Illinois 60064
Attn: Vice President, Strategic Initiative

Facsimile: (847) 937-4330

 

with a copy (which shall not constitute Notice) to:

 

[Name of AbbVie Subsidiary]

[Address]

Attn:  Financial Director

 

Abbott Subsidiary and AbbVie Subsidiary may, by Notice to the other party to
this Joinder Agreement, change the address to which their respective copy of any
such Notice is to be given.

 

6.                                      Headings.  The Section headings
contained in this Joinder Agreement are for reference purposes only and shall
not affect in any way the meaning or interpretation of this Joinder Agreement.

 

7.                                      Governing Law. This Joinder Agreement
shall be governed by and construed and interpreted in accordance with the Laws
of the State of Delaware, irrespective of the choice of Laws principles of the
State of Delaware, as to all matters, including matters of validity,
construction, effect, enforceability, performance and remedies.

 

8.                                      Amendment.  No provisions of this
Joinder Agreement shall be deemed amended, supplemented or modified unless (a)
Abbott and AbbVie have agreed in writing to such amendment, supplement or
modification; and (b) such amendment, supplement or modification is in writing
and signed by an authorized representative of each of Abbott Subsidiary and
AbbVie Subsidiary; provided, however, that the prior written agreement of Abbott
and AbbVie shall not be required if the amendment, supplement or modification
relates solely to the amendment, supplement or modification to Schedule 1 hereto
as contemplated by the Ex-U.S. TSA.  Promptly following any amendment to
Schedule 1 hereto, Abbott Subsidiary and AbbVie Subsidiary shall deliver a copy
of such amendment to Abbott and AbbVie.

 

9.                                      Relationship to Ex-U.S. TSA.  This
Joinder Agreement shall be deemed to be part of, and a modification to, the
Ex-U.S. TSA and shall be governed by all the terms and provisions thereof, which
terms are incorporated herein by reference, are ratified and confirmed and shall
continue in full force and effect as a valid and binding agreement of Abbott
Subsidiary and AbbVie Subsidiary enforceable against each of Abbott Subsidiary
and AbbVie Subsidiary.

 

* * * * *

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Abbott Subsidiary and AbbVie Subsidiary have caused this
Joinder Agreement to be executed by their duly authorized representatives.

 

 

ABBOTT [               ]

 

ABBVIE [                   ]

 

 

 

 

 

 

By:

 

 

 

By:

 

 

 

Name:

Thomas C. Freyman

 

 

Name:

William J. Chase

 

Its:

Authorized Representative

 

 

Its:

Authorized Representative

 

[Signature Page to Joinder Agreement to Ex-U.S. Transition Services Agreement]

 

--------------------------------------------------------------------------------


 

Schedule 1

Services — Overview

 

Provider: [Abbott Subsidiary]

Recipient: [AbbVie Subsidiary]

 

Initial Services

 

Commencement Date

 

Early Termination
Date

 

Date of Expiration of
Service Extension
Period

Other Mg. Costs

 

 

 

 

 

 

Quality Assurance

 

 

 

 

 

 

Distribution — Order Entry

 

 

 

 

 

 

Distribution — Warehousing/Log

 

 

 

 

 

 

Other Charges to COGS

 

 

 

 

 

 

Regulatory Affairs

 

 

 

 

 

 

Medical Affairs

 

 

 

 

 

 

Pharmacovigilance

 

 

 

 

 

 

Development

 

 

 

 

 

 

Other R&D / Medical

 

 

 

 

 

 

Advertising / Marketing

 

 

 

 

 

 

Sales Force Support

 

 

 

 

 

 

Acctg, Reporting & Financial Services

 

 

 

 

 

 

Financial Planning & Analysis

 

 

 

 

 

 

Information Technology

 

 

 

 

 

 

Office Space, Facilities & Related

 

 

 

 

 

 

Other General Administrative

 

 

 

 

 

 

 

Schedule 1 - i

--------------------------------------------------------------------------------


 

Provider: [AbbVie Subsidiary]

Recipient: [Abbott Subsidiary]

 

Initial Services

 

Commencement Date

 

Early Termination
Date

 

Date of Expiration of
Service Extension
Period

Other Mg. Costs

 

 

 

 

 

 

Quality Assurance

 

 

 

 

 

 

Distribution — Order Entry

 

 

 

 

 

 

Distribution — Warehousing/Log

 

 

 

 

 

 

Other Charges to COGS

 

 

 

 

 

 

Regulatory Affairs

 

 

 

 

 

 

Medical Affairs

 

 

 

 

 

 

Pharmacovigilance

 

 

 

 

 

 

Development

 

 

 

 

 

 

Other R&D / Medical

 

 

 

 

 

 

Advertising / Marketing

 

 

 

 

 

 

Sales Force Support

 

 

 

 

 

 

Acctg, Reporting & Financial Services

 

 

 

 

 

 

Financial Planning & Analysis

 

 

 

 

 

 

Information Technology

 

 

 

 

 

 

Office Space, Facilities & Related

 

 

 

 

 

 

Other General Administrative

 

 

 

 

 

 

 

Schedule 1 - ii

--------------------------------------------------------------------------------
